Citation Nr: 9907723	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for alcohol and drug 
abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1996 from the Nashville, Tennessee, 
Regional Office (RO). 

In October 1996 the veteran filed a claim for a total 
disability rating for pension purposes.  Although this issue 
was included in the statement of the case, the record does 
not indicate that the RO enter a formal rating decision 
regarding this issue or informed the veteran of his appellate 
rights.  According, it is requested that the RO render a 
formal determination regarding the claim for a total 
disability rating for pension purposes.  If the claim is 
denied he should be notified of his appellate rights.

REMAND

In January 1999, the veteran submitted a typed statement 
which indicated that he wanted a personal hearing before the 
Traveling Board of Veterans Appeals. 

In order to ensure the veteran's due process rights, the case 
is REMANDED for the following actions:  

The RO should contact the veteran in order to 
schedule him for a hearing to be held at the 
RO before a member of the Board. See 38 
C.F.R. § 20.704 (1998).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order. 
The Board intimates no opinion as to the ultimate outcome of 
the case. The veteran need take no action until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


